2021 UT 18


                              IN THE

       SUPREME COURT OF THE STATE OF UTAH

                          RIA WILLIAMS,
                            Petitioner,
                                 v.
       KINGDOM HALL OF JEHOVAH‘S WITNESSES, ROY, UTAH1
                         Respondents.

                          No. 20190422
                     Heard November 9, 2020
                        Filed June 3, 2021

           On Certiorari to the Utah Court of Appeals

                     Second District, Ogden
                 The Honorable Mark R. DeCaria
                         No. 160906025

                            Attorneys:2
Robert Friedman, Amy L. Marshak, Mary B. McCord, Washington,
D.C.; Irwin M. Zalkin, Alexander S. Zalkin, San Diego, California;
  Matthew G. Koyle, John M. Webster, Riverdale; for petitioner
Karra J. Porter, Kristen C. Kiburtz, Salt Lake City, for respondents


CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
          ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS,
           JUSTICE PEARCE, and JUSTICE PETERSEN joined.




_____________________________________________________________
   1Additional Respondents: Watchtower Bible and Tract Society of
New York, Inc., Harry Diamanti, Eric Stocker, Raulon Hicks, and
Dan Harper.
   2Attorneys for Amicus Curiae: Troy L. Booher, Beth E. Kennedy,
John J. Hurst
                       WILLIAMS v. KINGDOM HALL
                           Opinion of the Court

   CHIEF JUSTICE DURRANT, opinion of the Court:
                              Introduction
    ¶1 Ria Williams filed an intentional infliction of emotional
distress claim based on the manner in which Elders of the Kingdom
Hall of Jehovah‘s Witnesses (Church) conducted a disciplinary
hearing. Applying the test the United States Supreme Court
established in Lemon v. Kurtzman,3 the district court concluded that
the adjudication of this claim would violate the Establishment
Clause of the First Amendment to the United States Constitution.
Because recent changes in the Supreme Court‘s Establishment
Clause jurisprudence require further development of the facts and
legal arguments presented in this case, we vacate the decision by the
district court and remand for additional proceedings. But the fact
that we have overturned the district court‘s dismissal under the
Establishment Clause should not be read to mean that an intentional
infliction of emotional distress claim under this Clause is not an
appropriate subject of dismissal, either generally or in this case.
Rather, we vacate this dismissal only so that the district court may
assess this case under the Supreme Court‘s recent modification of its
Establishment Clause analysis.
                              Background4
   ¶2 Ria Williams and her family attended the Roy
Congregation of the Jehovah‘s Witnesses Church. When
Ms. Williams was fourteen years old, she met another Jehovah‘s
Witnesses congregant. Initially, Ms. Williams and this congregant
began seeing each other socially. But the relationship quickly
changed and over the next few months the congregant physically
and sexually assaulted Ms. Williams.
   ¶3 Soon after, the Church began investigating Ms. Williams to
determine whether she had engaged in the serious sin of ―porneia.‖
_____________________________________________________________
   3   403 U.S. 602, 612–13 (1971).
   4 Because, in reviewing an order on a motion to dismiss, ―we
accept the factual allegations in the complaint as true and interpret
those facts and all inferences drawn from them in the light most
favorable to the plaintiff,‖ we rely on only those facts that have been
alleged in Ms. Williams‘s complaint or that Ms. Williams does not
dispute. Oakwood Vill. LLC v. Albertsons, Inc., 2004 UT 101, ¶ 9, 104
P.3d 1226.


                                      2
                         Cite as: 2021 UT 18
                        Opinion of the Court
According to the Church, porneia is ―[u]nclean sexual conduct that
is contrary to ‗normal‘ behavior‖ and it includes ―sexual conduct
between individuals who are not married to each other.‖ As part of
this investigation, four Elders in the Church convened a
disciplinary hearing to ―determine if [Ms. Williams] had in fact
engaged in porneia and if so, if she was sufficiently repentant for
doing so.‖ Ms. Williams voluntarily attended the hearing with her
mother and stepfather.
   ¶4 At the beginning of the hearing, the Elders questioned
Ms. Williams for forty-five minutes regarding her sexual conduct
with the other congregant. And after this questioning, the Elders
played an audio recording of the other congregant raping her.5
While the Elders played the recording, Ms. Williams was ―crying
and physically quivering.‖ Despite her ―crying and protestations to
not force her to relive the experience of being raped,‖ the Elders
played the recording for ―four to five hours,‖ stopping and starting
it at certain points to ask Ms. Williams ―about what was
happening‖ and ―suggesting that she consented to‖ the sexual acts
portrayed.
    ¶5 As a result of this meeting, Ms. Williams continues to
experience distress. Her symptoms include ―embarrassment, loss of
self-esteem, disgrace, humiliation, . . . loss of enjoyment of life,‖
and spiritual suffering. As a result, Ms. Williams filed a complaint
against the Church for intentional or negligent infliction of
emotional distress.
   ¶6 In response to her complaint, the Church filed a motion to
dismiss under rule 12(b)(6) of the Utah Rules of Civil Procedure. In
the motion, the Church argued that the United States and Utah
constitutions barred Ms. Williams‘s claims for intentional and
negligent infliction of emotional distress.
    ¶7 After considering the motions and hearing arguments, the
district court dismissed Ms. Williams‘s amended complaint, ruling
that the Establishment Clause of the First Amendment to the
United States Constitution barred Ms. Williams‘s claim. The court
ruled that Ms. Williams‘s claims ―expressly implicate key religious
questions regarding religious rules, standards, . . . discipline, [and]
most prominently how a religion conducts its ecclesiastical
disciplinary hearings.‖
_____________________________________________________________
   5 The other congregant had recorded this incident and gave it to
the Elders during their investigation of Ms. Williams.


                                   3
                        WILLIAMS v. KINGDOM HALL
                            Opinion of the Court

   ¶8 For this reason, the court explained that it was unable to
―disentangle‖ the alleged conduct from the religious ―setting and
context‖ in which it took place. So, even though the allegations in
the complaint were ―disturbing‖ to the court, it ruled that the
Establishment Clause barred the court from adjudicating the claim.
Ms. Williams appealed to the court of appeals.
    ¶9 In a unanimous decision, the court of appeals affirmed the
decision and the reasoning of the district court, and Ms. Williams
petitioned for a writ of certiorari, which we granted. We have
jurisdiction under Utah Code section 78A-3-102(3)(a).
                            Standard of Review
    ¶10 ―On a writ of certiorari, we review the decision of the court
of appeals . . . and apply the same standard[s] of review used by
the court of appeals. In conducting this review, we grant no
deference to the court of appeals‘ decision.‖6 When reviewing
appeals from a motion to dismiss, we ―review only the facts alleged
in the complaint.‖7 We ―accept the factual allegations in the
complaint as true and consider all reasonable inferences to be
drawn from those facts in a light most favorable to the plaintiff.‖8
We will affirm a district court‘s dismissal ―only if it is apparent that
as a matter of law, the plaintiff could not recover under the facts
alleged.‖9 ―Because we consider only the legal sufficiency of the
complaint, we grant the trial court‘s ruling no deference‖ and
review it for correctness.10
                                  Analysis
   ¶11 The First Amendment states, in part, that ―Congress shall
make no law respecting an establishment of religion, or prohibiting
the free exercise thereof.‖11 The United States Supreme Court has
explained that the First Amendment‘s ―first and most immediate
_____________________________________________________________
   6 Pinney v. Carrera, 2020 UT 43, ¶ 14, 469 P.3d 970 (alteration in
original) (citation omitted).
   7  Franco v. Church of Jesus Christ of Latter-day Saints, 2001 UT 25,
¶ 2, 21 P.3d 198 (citation omitted).
   8   Id. (citation omitted).
   9   Id. ¶ 10 (citation omitted).
   10   Id. (citation omitted).
   11   U.S. CONST. amend I.


                                      4
                             Cite as: 2021 UT 18
                            Opinion of the Court
purpose rested on the belief that a union of government and
religion tends to destroy government and to degrade religion.‖12
For this reason, past courts have treated the First Amendment as
though it ―erected a wall between church and state.‖13 On one side
of the wall is ―freedom‖ or ―independence from secular control or
manipulation‖ for religious organizations.14 And on the other side,
a protection of ―temporal institutions from religious interference.‖15
    ¶12 ―To safeguard this crucial autonomy,‖ the Supreme Court
has ―long recognized that the Religion Clauses [of the First
Amendment] protect a private sphere within which religious
bodies are free to govern themselves in accordance with their own
beliefs.‖16 In short, the First Amendment grants religions ―power to
decide for themselves, free from state interference, matters of
church government as well as those of faith and doctrine.‖17
   ¶13 But it has also long been recognized that ―[n]o significant
segment of our society and no institution within it can exist in a
vacuum or in total or absolute isolation from all the other parts,


_____________________________________________________________
   12   Engel v. Vitale, 370 U.S. 421, 431 (1962).
   13   Everson v. Bd. of Educ., 330 U.S. 1, 18 (1947).
   14Kedroff v. St. Nicholas Cathedral of Russian Orthodox Church in N.
Am., 344 U.S. 94, 116 (1952).
   15   Watson v. Jones, 80 U.S. 679, 730 (1871).
   16 Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC., 565
U.S. 171, 199 (2012) (Alito, J., concurring). The Supreme Court‘s
decision in Hosanna-Tabor is illustrative of the common practice
among courts of analyzing First Amendment challenges in this
context—where governmental action intrudes into the areas of
―theological   controversy,     church    discipline,   ecclesiastical
government, or the conformity of the members of the church to the
standard of morals required of them,‖ Watson, 80 U.S. at 733—
without distinguishing between the Establishment Clause and the
Free Exercise Clause. Although in some contexts the protections
provided by the two Religion Clauses differ, or even ―exert
conflicting pressures,‖ Hosanna-Tabor, 565 U.S. at 181 (citation
omitted), in this context the protections of the Religion Clauses
converge.
   17   Hosanna-Tabor, 565 U.S. at 186 (citation omitted).


                                       5
                        WILLIAMS v. KINGDOM HALL
                              Opinion of the Court

much less from government.‖18 For this reason, the Supreme Court
has acknowledged that ―total separation is not possible in an
absolute sense. Some relationship between government and
religious organizations is inevitable.‖19 So notwithstanding
statements prohibiting the ―slightest breach‖20 in the wall between
church and state, the Supreme Court has conceded that the ―wall‖
between government and religion is more of ―a blurred, indistinct,
and variable barrier depending on all the circumstances of a
particular relationship.‖21
    ¶14 Yet, despite acknowledging that the First Amendment
does not contain ―precisely stated constitutional prohibitions,‖ the
Supreme Court, in Lemon v. Kurtzman, attempted to establish a
three-part test that could be used to evaluate any challenged
governmental action under the Establishment Clause: First, the
action must have a secular purpose; second, its ―principal or
primary effect must be one that neither advances nor inhibits
religion‖; and third, it must not ―foster ‗an excessive government
entanglement with religion.‘‖22
   ¶15 The Court applied this test in Lemon. In that case, the Court
was tasked with evaluating the permissibility of a government
program that provided funding for teachers of ―secular subjects‖ at
nonpublic religious schools.23 Although in a previous case the
Court had allowed a state to provide secular textbooks to religious
schools (on the ground that it furthered the state‘s interest in
teaching ―secular‖ subjects to all students), the Court concluded


_____________________________________________________________
   18   Lynch v. Donnelly, 465 U.S. 668, 673 (1984).
   19   Lemon v. Kurtzman, 403 U.S. 602, 614 (1971) (citation omitted).
   20   Everson, 330 U.S. at 18.
   21   Lemon, 403 U.S. at 614.
   22Id. at 612–13 (citations omitted). Following the Court‘s decision
in Lemon, courts have typically focused on the final prong of the
test—the excessive entanglement prong—in determining whether
the adjudication of a tort would violate the Establishment Clause.
This is most likely because the ―excessive entanglement‖ prong is
most directly connected to the court‘s goal of preventing the
government‘s active involvement in religious activity.
   23   Id. at 607, 615–16.


                                       6
                              Cite as: 2021 UT 18
                             Opinion of the Court
that the teacher reimbursement program at issue in Lemon violated
the Establishment Clause.
    ¶16 The Court struck down the teacher reimbursement
program because there was no permissible way for the state to
verify that the state funds supported only secular education:
―[u]nlike a book, a teacher cannot be inspected once so as to
determine the extent and intent of his or her personal beliefs and
subjective acceptance of the limitations imposed by the First
Amendment.‖24 Rather, the Court reasoned that compliance with
the First Amendment would be possible only through a
―comprehensive, discriminating, and continuing state surveillance‖
of the classrooms in religious schools.25
    ¶17 The Court explained that such a comprehensive system of
enforcement would violate the First Amendment because that
―kind of state inspection and evaluation of the religious content of a
religious organization [was] fraught with the sort of entanglement
that the Constitution forbids.‖26 In other words, any attempt by the
state to ensure compliance with the Establishment Clause‘s
prohibition on funding religious activities would inevitably violate
the Establishment Clause by creating ―a relationship pregnant with
dangers of excessive government direction of . . . churches.‖27
   ¶18 Following the Supreme Court‘s decision in Lemon, courts
across the country, including our court, have attempted to apply
the Lemon test in Establishment Clause cases.28 But even though the
Lemon test has become accepted in our case law, the United States
Supreme Court has now largely discarded it.
   ¶19 The Court made its departure from the Lemon test explicit
in American Legion v. American Humanist Association.29 In that case—
_____________________________________________________________
   24   Bd. of Educ. v. Allen, 392 U.S. 236, 248 (1968).
   25   Lemon, 403 U.S. at 625.
   26   Id. at 620.
   27   Id.
   28 See Franco v. Church of Jesus Christ of Latter-day Saints, 2001 UT
25, ¶ 12, 21 P.3d 198 (introducing the Lemon test).
   29139 S. Ct. 2067, 2079–80, 2087 (2019) (―While the Lemon Court
ambitiously attempted to find a grand unified theory of the
Establishment Clause, in later cases, we have taken a more modest
approach that focuses on the particular issue at hand and looks to
                                                       (Continued)
                                       7
                        WILLIAMS v. KINGDOM HALL
                           Opinion of the Court

decided roughly fifty years after the decision in Lemon—the Court
noted that although ―the concept of a formally established church is
straightforward, pinning down the meaning of a ‗law respecting an
establishment of religion‘ has proved to be a vexing problem.‖30
The Court explained that ―[a]fter grappling with [difficult
Establishment Clause cases] for more than 20 years, [the Court in]
Lemon ambitiously attempted to distill from the Court‘s existing
case law a test that would bring order and predictability to
Establishment Clause decisionmaking.‖31 But, according to the
American Legion Court, the Lemon Court‘s ―expectation‖ that it
―would provide a framework for all future Establishment Clause
decisions . . . has not been met.‖32 In fact, it noted that in ―many
cases, th[e] Court ha[d] either expressly declined to apply the
[Lemon] test or ha[d] simply ignored it.‖33
    ¶20 According to the Court, the problem with the Lemon test is
that it is inadequate to address the ―great array of laws and
practices‖ that come before courts as part of Establishment Clause
challenges.34 As examples of this problem, the Court explained that,
although the Lemon test may have helped the Lemon Court resolve
the issue of whether the Establishment Clause prohibits
government funding of secular teaching in religious schools, that
test could not ―explain the Establishment Clause‘s tolerance . . . of
the prayers that open legislative meetings‖ or ―the public
references to God on coins, decrees, and buildings‖ among other
things as illustrated by the Court‘s extensive Establishment Clause
case law.35 In other words, because a wide variety of governmental
practices, laws, and customs potentially implicate the prohibitions
of the Establishment Clause, the ―rigid formula‖ of the Lemon test is
_____________________________________________________________
history for guidance.‖). In light of this recent development in
Establishment Clause case law, we also disregard the Lemon test and
disavow the reasoning in our previous cases to the extent they relied
on the Lemon test. See, e.g., Franco, 2001 UT 25, ¶ 12.
   30   Am. Legion, 139 S. Ct. at 2080.
   31   Id.
   32   Id.
   33   Id.
   34   Id.
   35   Id. at 2080–81 (citation omitted).


                                      8
                               Cite as: 2021 UT 18
                           Opinion of the Court
inadequate to resolve the issues in many Establishment Clause
cases.36
   ¶21 In lieu of the Lemon test, the American Legion Court applied
what it described as ―a more modest approach.‖37 Under this
approach, courts should eschew a ―rigid formula‖ in analyzing
Establishment Clause cases.38 Instead, they should ―focus[] on the
particular issue at hand and look[] to history for guidance‖ in
resolving the dispute.39 As Justice Kavanaugh noted in his
concurring opinion in American Legion, ―each category of
Establishment Clause cases has its own principles based on history,
tradition, and precedent.‖40 Accordingly, from this history,
tradition, and precedent, Justice Kavanaugh suggests that courts
should identify ―an overarching set of principles.‖41 Courts should
determine how those principles apply to the case at hand after
taking ―all relevant circumstances into account.‖42
    ¶22 An example of the role history can play in this approach is
illustrated by the Supreme Court‘s decision in Marsh v. Chambers.43
In that case, the Court upheld the constitutionality of a state
legislature‘s practice of beginning each legislative session with a

_____________________________________________________________
   36   Id.
   37 Am. Legion, 139 S. Ct. at 2087. The Court in American Legion
specifically prescribed this approach for cases that ―involve the
[government‘s] use, for ceremonial, celebratory, or commemorative
purposes, of words or symbols with religious associations.‖ Id. at
2081. Although this case does not involve the government‘s use of
religious words or symbols, neither does it involve the circumstances
that were at issue in Lemon (the potential government funding of
religious education). Because the American Legion Court‘s approach
is broad and flexible, we conclude that it can be fairly applied in the
context presented by this case (the government‘s adjudication of
what may be a religious dispute).
   38   Id.
   39   Id.
   40   Id. at 2093 (Kavanaugh, J., concurring).
   41   Id.
   42   Our Lady of Guadalupe, 140 S. Ct. at 2067.
   43   463 U.S. 783 (1983).


                                       9
                      WILLIAMS v. KINGDOM HALL
                         Opinion of the Court

prayer.44 In arriving at this result, the Court considered the role this
practice had played throughout our country‘s history. It explained
that, from ―colonial times through the founding of the Republic
and ever since, the practice of legislative prayer has coexisted with
the principles of disestablishment and religious freedom.‖45 And it
noted that it was common practice at every level of the federal
judiciary to begin proceedings with an announcement that ended
with the words ―God save the United States and this Honorable
Court.‖46 So the Court concluded that the ―opening of sessions of
legislative and other deliberative public bodies with prayer is
deeply embedded in the history and tradition of this country.‖47
Based in part on this conclusion, the Court held that the practice of
opening a legislative session with prayer did not violate the
Establishment Clause.48
    ¶23 As the Supreme Court‘s decisions in American Legion and
Marsh49 illustrate, we need not rigidly apply the Lemon test in
resolving Establishment Clause cases. Rather we should look to the
principles underlying our Establishment Clause case law as a guide
in our analysis. Additionally, we should consider whether our
nation‘s historical practices can shed any light on the proper
application of those principles in the context presented by cases
such as the one now before us—where the disputed governmental
action is the adjudication of a tort claim against a religious
organization. The district court in this case did not conduct this
analysis.

_____________________________________________________________
   44   Id. at 786.
   45   Id.
   46   Id.
   47   Id.
   48 Id. at 790. Although the Court in Marsh acknowledged that
―historical patterns,‖ standing alone, could not ―justify
contemporary violations of constitutional guarantees,‖ the Court
explained that ―historical evidence sheds light not only on what the
draftsmen intended the Establishment Clause to mean, but also on
how they thought that Clause applied to the practice authorized by
the First Congress.‖ Id.
   49See Am. Legion, 139 S. Ct. at 2087 (noting that the Marsh Court
―conspicuously ignored Lemon‖ in its history-based analysis).


                                   10
                          Cite as: 2021 UT 18
                         Opinion of the Court
    ¶24 In dismissing Ms. Williams‘s claims, the district court
concluded that her claims ―expressly implicate key religious
questions regarding religious rules, standards, and discipline.‖
Specifically, the court explained that her claims would require the
court to consider the appropriateness of the manner in which ―a
religion conducts its ecclesiastical disciplinary hearings.‖ For this
reason, the court explained that it could not ―disentangle‖
Ms. Williams‘s claims from the religious ―setting and context‖ in
which they arose. So the court held that the adjudication of her
claims would involve the kind of excessive entanglement
prohibited under the Lemon test.
    ¶25 Similarly, the court of appeals concluded that allowing
Ms. Williams‘s claims to be litigated in this case ―would require the
district court to unconstitutionally inject itself into substantive
ecclesiastical matters.‖50 According to the court, a challenge to the
―manner in which the Church conducted a religious judicial
committee,‖51 would inevitably lead to an impermissible degree of
―judicial oversight‖52 into an undeniably ―religious activity.‖53
   ¶26 Although the conclusion reached by the district court and
the court of appeals may ultimately prove to be the correct one, we
note that in reaching that conclusion both courts relied on the
excessive entanglement test established in Lemon. But as we have
noted, Lemon has been overtaken by more recent Supreme Court
cases.54 Because the district court applied the excessive
entanglement test from Lemon instead of the approach followed in
these more recent cases, we vacate the district court‘s decision and
remand for any additional proceedings necessary to adequately

_____________________________________________________________
   50 Williams v. Kingdom Hall of Jehovah’s Witnesses, 2019 UT App. 40,
¶ 15, 440 P.3d 820.
   51   Id.
   52   Id. ¶ 15.
   53   Id. ¶ 17.
   54  We note that two of these recent Supreme Court cases (Am.
Legion, 139 S. Ct. 2067, and Our Lady of Guadalupe, 140 S. Ct. 2049)
were issued after the district court and the court of appeals issued
their decisions in this case. So, in vacating the district court‘s order,
we are in no way criticizing the district court or the court of appeals
for failing to follow the approach identified in those cases.


                                   11
                       WILLIAMS v. KINGDOM HALL
                           Opinion of the Court

conduct the Supreme            Court‘s   current   approach     to    the
Establishment Clause.
    ¶27 As noted, under the Supreme Court‘s current approach, on
remand the district court should focus on the particular issue at
hand and look to history for guidance as to the correct application
of the Establishment Clause in this case.55 In examining our history
(including our case law), the court should identify ―an overarching
set of principles‖ and explain how those principles should be
applied in this case.56
                               Conclusion
   ¶28 Because the district court relied on the test established in
Lemon v. Kurtzman—a test that has recently been displaced by the
Supreme Court—we vacate the court‘s decision and remand for
additional proceedings. On remand, the district court should look to
our history, tradition, and precedent to identify core Establishment
Clause principles that may be applied to the facts of this case.57




_____________________________________________________________
   55 The court may, of course, also consider the application of the
Free Exercise Clause as well as any other grounds for dismissal
raised by the Church.
   56   Am. Legion, 139 S. Ct. at 2093 (Kavanaugh, J., concurring).
   57 We regret that we cannot, at this stage in the litigation, provide
the district court with more guidance regarding the application of
such a broad standard. But because the standard is so broad and
could potentially implicate so many factors, principles, historical
practices, and facts, we conclude that it would be better to allow the
district court to address this standard in the first instance in response
to a renewed motion by one of the parties, should one be filed.


                                    12